PETERSON : BRADFORD - BURKWITZ
100 North First Street, Suite 300

Burbank, California 91502

Case 8:

818.562.5800

mo CoO NN OD NO FP WH PPO =

RO RO RO RD RD RO DRDO RDO RDO | | ower mee etn
ao NOOO ODFllUlUMRlULUBOOlUmDNGODUCUNCLUCUCUCOCOOD NS UDR OD OOD

20-cv-00246-GPC-AGS Document 78 Filed 10/27/20 PagelD.761 Page1lof3

Avi Burkwitz, Esq., Bar No.: 217225

aburkwitz@pbbllp.com
PETE - BRADFORD - BURKWITZ

100 North First Street, Suite 300
Burbank, California 91502
Tel.... 818.562.5800

Fax... 818.562.5810

Former Attorneys for Plaintiff

Ashley Vuz
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
Ashley R. Vuz, Case No.: 20-CV-00246-GPC-AGS
ae District Judge: Gonzalo P. Curiel
Plaintiff,

NOTICE OF LIEN BY PETERSON
v. BRADFORD BURKWITZ

DCSS III, INC., a California corporation
doing business as Gossip Grill; Dwayne
Wynne, an individual; County of San
Diego, a political subdivision of the State
of California; Emily Chow, an individual;
City of San Diego, a municipal
corporation; Matthew Zadja, an
individual; and Doe Nos. | through 45,
individuals,

Complaint Filed: February 7, 2020

 

Defendants.

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
Please take notice that Peterson Bradford Burkwitz, former counsel for Plaintiff
Ashley Ryan Vuz, hereby asserts a lien for attorney fees and costs against any

recovery herein.
DATED: October 27, 2020 PETERSON -: BRADFORD - BURKWITZ

By:

 

Avi Burkwitz, Esq.

Former Attorneys for Plaintiff,
Ashley Vuz

1

 

 

 

n:\files\2225-vuz (plaintiff) ab\pleadings\p-notice of lien.docx

 
PETERSON - BRADFORD - BURKWITZ
100 North First Street, Suite 300

Burbank, California 91502

Case {

818.562.5800

oOo Co nw Dm Om FB WD DR —

BO BRO BRO RO RDO RD PO RD ARADO | wre re mm ee ee i lk
ao NN OO oO UF UOlUmDNGDULUCUCNLlUCUOUCUCCOOOO NOCD OR DO

b:20-cv-00246-GPC-AGS Document 78 Filed 10/27/20 PagelD.762 Page 2of3

PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
I am employed in the County of Los Angeles, State of California. I am over
the age of 18 and not a party to the within action; my business address is 100 North
First Street, Suite 300, Burbank, California 91502.

On October 27, 2020, I served the foregoing document described as:
NOTICE OF LIEN

on interested parties in this action by placing a true and correct copy thereof

enclosed in a sealed envelope addressed as follows:

SEE ATTACHED MAILING LIST

Kk] BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
document(s) with the Clerk of the Court by using the CM/ECF system.
Participants in this case who are registered CM/ECF users will be served by
the CM/ECF system, Participants in this case who are not registered CM/ECF
users will be served by mail or by other means permitted by the court rules.

C1 BY MAIL: I deposited such envelope in the mail at Burbank, California.
The envelope was mailed with postage thereon fully prepaid. As follows: I
am “readily familiar” with the firm’s practice of collection and processin
correspondence for mailing. Under that practice it would be deposited with
U.S. postal service on that same day with postage thereon fully prepaid at
Burbank, California in the ordinary course of business. I am aware that on
motion of the party served, service is presumed invalid if postal cancellation
date or postage meter date is more than one day after date of deposit for
mailing in affidavit.

FEDERAL: I declare under penalty of perjury under the laws of the United
States of America that the foregoing is true and correct andthatIam
employed in the office of a member of the bar of this Court at whose direction
the service was made.

Executed on October 27, 2020 at Burbank, California.

/s/ Lilliana Rosales
Lilliana Rosales

2

 

 

 

n:\files\2225-vuz (plaintiff) ab\pleadings\p-notice of lien.docx

 
PETERSON - BRADFORD - BURKWITZ
100 North First Street, Suite 300

Burbank, California 91502

Case

818.562.5800

mo ON OD OH Ee ]DULULULNUlU

RO PO RO RD RD PRD PO PO PR — | oe oO el ek
oN ODO OUlURElUOOlULNGOUCUCUlUDODUlUCCOOOOO NOCD

H:20-cv-00246-GPC-AGS Document 78 Filed 10/27/20 PagelD.763 Page 3 of3

SERVICE LIST

Re: Vuz, Ashley v. DCSS, Inc., et al
Case No.: 20-CV-00246-GPC-AGS

Robert Ortiz, Esq. and Alexa Katz, Esq.

OFFICE OF THE COUNTY COUNSEL — COUNTY OF SAN DIEGO
1600 Pacific Highway, Room 355

San Diego, California 92101

Counsel for County of San Diego and Emily Chow

Jacqueline McQuarrie, Esq.

San Diego City Attorney’s Office

1200 3 Avenue, Ste. 1620

San Diego, CA 92101-4178

Tel: (619) 533-5910

Attorneys for Defendants City of San Diego and Matthew Zadja

Robert Bergsten, Esq.

HOSP, GILBERT & BERGSTEN

301 North Lake Avenue, Suite 410

Pasadena, CA 91101

Counsel for Defendants DCSS III, Inc., Maria Rocha, and Arnell Casteel

Ryan Augustine Graham, Esq.

Law Offices of Ryan A. Graham

1049 Havenhurst Drive Suite 510

West Hollywood, CA 90046-6002
Counsel for Plaintiff Ashley Ryan Vuz

3

 

 

 

n:\files\2225-vuz (plaintiff) ab\pleadings\p-notice of lien.docx

 
